942 So.2d 980 (2006)
Sterling WATTS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-4034.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
*981 Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Laurel R. Wiley, Assistant Attorney General, West Palm Beach, for appellee.

ON REMAND FROM THE SUPREME COURT
PER CURIAM.
In State v. Watts, 940 So.2d 1104 (Fla. 2006), the supreme court quashed our decision in Watts v. State, 912 So.2d 17 (Fla. 4th DCA 2005), and remanded for reconsideration upon application of State v. Richardson, 915 So.2d 86 (Fla.2005).
In our prior opinion we reversed appellant's habitual offender sentence because he did not have the necessary prior sequential convictions, where one of the prior "convictions" was an offense for which he was placed on probation. We relied on Richardson v. State, 884 So.2d 950 (Fla. 4th DCA 2003). However, the supreme court held in State v. Richardson that a conviction upon which the offender was placed on probation can constitute a "sentence" for purposes of habitual offender qualification, quashing our decision. 915 So.2d at 89. Based upon the supreme court's holding, we now affirm appellant's habitual felony offender sentence. In all other respects, our prior opinion remains unchanged.
WARNER, POLEN and HAZOURI, JJ., concur.